Case 2:20-cv-03895-TJH-AS Document 25 Filed 01/07/21 Page 1 of 2 Page ID #:308
Case 2:20-cv-03895-TJH-AS Document 25 Filed 01/07/21 Page 2 of 2 Page ID #:309



  1                            CERTIFICATE OF SERVICE
  2         I hereby certify that the following document(s):
  3   [PROPOSED] ORDER RE: STIPULATION REMANDING BACK TO
      STATE COURT
  4

  5   was/were served on this date to counsel of record:
  6         [ ]   BY MAIL: By placing a copy of the same in the United States Mail,
                  postage prepaid, and sent to their last known address(es) listed below.
  7
            [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
  8               accept service by e-mail or electronic transmission, I sent the above
                  document(s) to the person(s) at the e-mail address(es) listed below. I
  9               did not receive, within a reasonable amount of time after the
                  transmission, any electronic message or other indication that the
 10               transmission was unsuccessful.
 11         [X]   BY ELECTRONIC TRANSMISSION: I electronically filed the
                  above document(s) with the Clerk of the Court using the CM/ECF
 12               system. The CM/ECF system will send notification of this filing to the
                  person(s) listed below.
 13
      Ameer A. Shah, Esq.
 14   LAW OFFICES OF AMEER A. SHAH
      9121 Haven Avenue, Suite 150
 15   Rancho Cucamonga, CA 91730
      Tel: (909) 568-2000
 16   Fax: (909) 568-2020
      Attorney for Plaintiff
 17   LEONILA HERNANDEZ
 18
            Executed on December 22, 2020, at Los Angeles, California.
 19

 20

 21                                         Chantha Lieng
 22

 23

 24

 25

 26

 27

 28
                                              2
